                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSTANCE WILSON ANDRESEN,                  :   CIVIL ACTION NO. 1:20-CV-989
                                            :
                    Plaintiff               :   (Judge Conner)
                                            :
             v.                             :
                                            :
COMMONWEALTH OF                             :
PENNSYLVANIA, et al.,                       :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 3rd day of May, 2021, upon consideration of the report (Doc.

67) of Magistrate Judge Martin C. Carlson, recommending that the court deny the

motion (Doc. 60) for entry of default judgment against defendant Denise Watkins

filed by plaintiff Constance Wilson Andreson, and the court noting that Andresen

filed an “opposition and clarification of facts for default judgment against Denise

Watkins for failure to answer,” (see Doc. 68-2), which we construe as an objection

to Judge Carlson’s report, see FED. R. CIV. P. 72(b)(2), and following de novo review

of the contested portions of the report, see E.E.O.C. v. City of Long Branch, 866

F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned

consideration” to the uncontested portions, id. (quoting Henderson v. Carlson, 812

F.2d 874, 878 (3d Cir. 1987)), the court finding Judge Carlson’s analysis to be well-

reasoned and fully supported by the applicable law, and finding Andresen’s

objection to be without merit, it is hereby ORDERED that:

      1.     Magistrate Judge Carlson’s report (Doc. 67) is ADOPTED.

      2.     Andresen’s motion (Doc. 60) for default judgment is DENIED.
3.   Watkins’ request (Doc. 65 ¶¶ 18-19) for an extension of time is
     GRANTED. Watkins shall respond to Andresen’s anticipated
     amended complaint, (see Doc. 71), in accordance with the Federal
     Rules of Civil Procedure. In the event Andresen does not file an
     amended complaint by the May 17, 2021 deadline, Watkins shall
     respond to the original complaint no later than June 1, 2021.

4.   This matter is REMANDED to Magistrate Judge Carlson for further
     pretrial management.




                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner
                              United States District Judge
                              Middle District of Pennsylvania
